        Case 1:19-cv-07541-ALC-SLC Document 89 Filed 04/07/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BERNSTEIN, et al.,

                                    Plaintiffs,

         -v-
                                                                   CIVIL ACTION NO.: 19 Civ. 7541 (ALC) (SLC)


CENGAGE LEARNING, INC.,
                                                                                         ORDER
                                    Defendant.


SARAH L. CAVE, United States Magistrate Judge.


         Before the Court are Plaintiffs’ letter-motions to compel a supplemental response to their

Interrogatory No. 2 (the “Motion to Compel” (ECF Nos. 80–81)). Pursuant to the discovery

conference held today, April 7, 2021 (“Discovery Conference”), Plaintiffs’ Motion to Compel is

GRANTED IN PART AND DENIED IN PART as follows:


    1. Defendant Cengage Learning, Inc. (“Cengage”) shall produce to Plaintiffs by Monday, May

         3, 2021 (the “Substantial Completion Deadline” (ECF No. 71 ¶ 3(a))), its document “listing

         [publishing] agreements with product families” (the “List”). (ECF No. 85 at 2). 1

    2. Cengage shall undertake to determine whether it can produce to Plaintiffs, as soon as

         practicable, an interim snapshot or exemplar of the List.

    3. Plaintiffs shall undertake to identify a sample size of MindTap Works for which they are

         seeking to identify the applicable publishing agreements to be discussed at the

         conference scheduled below.




1
 As described in Cengage’s Letter Response to Plaintiffs’ Motion to Compel (ECF No. 85), Cengage “is currently . . .
compiling a list of the agreements in its possession that pertain to certain product families on which it is currently
paying out royalties . . . [which would] allow[] Plaintiffs to search for contracts relevant to any author that they
choose.” (ECF No. 85 at 2).
         Case 1:19-cv-07541-ALC-SLC Document 89 Filed 04/07/21 Page 2 of 2

   4. After production to Plaintiffs of the List, Cengage shall serve an amended response to

         Plaintiffs’ Interrogatory No. 2 by no later than Monday, May 10, 2021.

   5. In the interest of transparency, fairness, and the “just, speedy, and inexpensive

         determination” of this action, Fed. R. Civ. P. 1, before briefing the anticipated class

         certification motion, the Court expects the parties to confer regarding the publishing

         agreements for the Works each party intends to address in its class certification briefing.


         The Court will hold a telephone conference on Monday, May 24, 2021, at 11:00 am on

the Court’s conference line. The parties may, but are not required to, submit a status report in

advance. The parties are directed to call: (866) 390-1828; access code: 380-9799, at the

scheduled time.


         The Clerk of Court is respectfully directed to close ECF Nos. 80–81.


Dated:          New York, New York
                April 7, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
